DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 01/11/2021, which is a divisional application of U.S. Patent Application No. 16/252,114 filed on 01/18/2019. 
	Currently, claims 1-20 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 01/11/2021. The IDS has been considered.
Claim Objections
Claims 1 and 8 objected to because of the following informalities: 
	Regarding claim 1:
	In line 8, “filling the first set of openings with material” should read “filling the first set of openings with a material.”
	In line 14, “contact material” should read “a contact material.”
	Regarding claim 8:
	In line 14, “lining sidewalls of each of each of the openings” should read “lining sidewalls of each of the openings.”
	In line 15, “contact material” should read “ a contact material.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “filling the second set of openings with material” in line 11 renders the claim indefinite. It is unclear whether such material is the same material filling the first set of openings as recited earlier in the claim.
	Independent claim 8 is indefinite, because the limitation “lining sidewalls of each of each of the openings with a liner material” renders the claim indefinite. It is unclear whether such openings are only “the additional openings” or both “the additional openings and “the at least one opening” as recited earlier in the claim.
	Claim 9 is indefinite, because the limitation “the first set of openings” are not mentioned before. There is insufficient antecedent basis.
	Claim 12 is indefinite, because the limitation “the first set and second set of openings” are not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-7 and 9-12 necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0193489 A1 to Baars et al. (“Baars”).

    PNG
    media_image1.png
    374
    540
    media_image1.png
    Greyscale

	Regarding independent claim 13, Baars in Figs. 11-13 teaches a method comprising: 
forming a gate structure 56 (Fig. 11, ¶ 16 & ¶ 25-¶ 26, gate conductor 56 i.e. gate conductor 56(a), 56(b) or 56(c)) comprising source and drain regions 58 (¶ 12, ¶ 16 & ¶ 26, electrically-active source/drain (S/D) regions 58 including silicide contact points 87); 
forming a gate contact 94(b), 96(b) (Fig. 13 & ¶ 26, CB contact 94(b) and TS contact 96(b)) in direct contact with the gate structure 56(c) (Fig. 13, contacts 94(b) and 96(b) together form a shared single contact layer in direct contact with gate structure 56(c)) and which extends to an underlying substrate 52 (¶ 16, substrate 52) on a side of the gate structure 56(c) (Fig. 13); and 
forming source and drain contacts 96(a), 96(b) (Fig. 13 & ¶ 26, TS contacts 96(a) and 96(b) connect to S/D regions 58(a) & 58(b) i.e. TS contacts 96(a) & 96(b) are S/D contacts) directly connecting to the source and drain regions 58(a), 58(b) (Fig. 13 & ¶ 26, S/D regions 58(a) and 58(b)), respectively, 
wherein the gate contact 94(b), 96(b) comprises a metallization (¶ 26 discloses contacts 94 and 96 comprise metallization) provided within an opening 84(b), 90 (b) (Fig. 12 & ¶ 25, TS trench 84(b) and CB opening 90(b)) of a dielectric stack of material 60 (Fig. 13 & ¶ 16, pre-metal dielectric (PMD) layer or first ILD layer 60) in alignment with the gate structure 56(c) and extending into the underlying substrate 52 on the side of the gate structure 56(c) (Fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baars in view of US 2018/0308751 A1 to Wang et al. (“Wang”).
Regarding claim 14, Baars does not explicitly disclose the gate contact and the source and drain contacts are lined with a same liner material.
	Wang recognizes a need for providing a diffusion barrier layer between a metallic material and other components in a device (¶ 24-¶ 25). Wang satisfies the need by lining a gate contact 56B (Fig. 12 & ¶ 32, gate contact plug 56B) and source and drain contacts 56A (Fig. 12 & ¶ 32, source/drain contact plug 56A) with a same liner material 48 (Figs. 7, 9, 12, ¶ 25 & ¶ 32, conductive capping layer 48 is in a form of liner and acts as a diffusion barrier layer).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the gate and source and drain contacts taught by Baars with the conductive capping liner layer taught by Wang, so as to provide a diffusion barrier layer between a metallic material and other components in a device.
Regarding claim 15, the combination of Baars and Wang further teaches the same liner material 48 (Wang: Figs. 7, 9 & 12) is on vertical sidewalls of the gate contact 56B and the source and drain contacts 56A (Wang: Fig. 12).
Regarding claim 16, the combination of Baars and Wang further teaches the same liner material 48 (Wang) is nitride (Wang: ¶ 25, nitride).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-12 are rejected.
Claims 1-12 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and any claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.

    PNG
    media_image2.png
    536
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    624
    media_image3.png
    Greyscale

Regarding independent claim 1, U.S. Patent Publication No. 2020/0105519 A1 to Lin et al. (“Lin”) in Figs. 2, 4-5 and 9-10 teaches a method comprising: 
forming a plurality of gate structures 205 (Fig. 2 & ¶ 25, gate structures 205) each comprising source and drain regions 200 (Fig. 2 & ¶ 26, metal contacts 200 are formed over source/drain regions and therefore source/drain contacts are extensions of the source/drain regions); 
forming an interlevel dielectric stack of material 235, 240, 245 (Fig. 2 & ¶ 27-¶ 28, interlayer dielectric (ILD) 235 & 245 and etch stop layer 240 of SiN, which is a dielectric material) over the plurality of gate structures 205 (Fig. 2); 
forming a first set of openings 300, 400 (Fig. 4 & ¶ 30, first contact openings 300 & second contact opening 400 in the layer 235 and 240) in the interlevel dielectric stack of material 235, 240, 245 to simultaneously expose the source and drain regions 200, and expose and overlap at least one of the plurality of gate structures 205 (Fig. 4 & ¶ 29-¶ 30); 
forming a second set of openings 300, 400, 500 (Fig. 5 & ¶ 30-¶ 31, first contact openings 300, second contact openings 400 in the layer 245 & shared contact opening 500) in an upper material 245 (Figs. 4-5) of the interlevel dielectric stack of material 235, 240, 245, aligned with the first set of openings 300, 400; 
lining the each of the first set and second set of openings 300, 400, 500 with a liner material 900 (Fig. 9 & ¶ 42, nucleation layer 900); and 
filling each of the first set and second set of openings 300, 400, 500 with contact material 1000 (Fig. 10 & ¶ 43, metal fill 1000).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, filling the first set of openings with material; forming a second set of openings in an upper material of the interlevel dielectric stack of material, aligned with the filled first set of openings; filling the second set of openings with material; removing the material from each of the first set and second set of openings.
Therefore, independent claim 1 would be allowable.
Claims 2-7 would be allowable, because they depend from the allowable claim 1.
	Regarding independent claim 8, Lin in Figs. 2, 4-5 and 9-10 teaches a method, comprising: 
forming a plurality of gate structures 205 (Fig. 2 & ¶ 25, gate structures 205) each comprising source and drain regions 200 (Fig. 2 & ¶ 26, metal contacts 200 are formed over source/drain regions and therefore source/drain contacts are extensions of the source/drain regions); 
forming an interlevel dielectric stack of material 235, 240, 245 (Fig. 2 & ¶ 27-¶ 28, interlayer dielectric (ILD) 235 & 245 and etch stop layer 240 of SiN, which is a dielectric material) over the plurality of gate structures 205 (Fig. 2); 
forming at least one opening 300 (Fig. 4 & ¶ 30, first contact opening 300) in the interlevel dielectric stack of material 235, 240, 245 to expose and overlap with at least one of the plurality of gate structures 205 (Fig. 4 & ¶ 29-¶ 30);
forming additional openings 400 (Fig. 4 & ¶ 30, second contact openings 400) in the interlevel dielectric stack of material 235, 240, 245 to expose the source and drain regions 200;
forming a larger opening 500 (Fig. 5 & ¶ 31, shared contact opening 500) in an upper material 245 (Fig. 5) of the interlevel dielectric stack of material 235, 240, 245; 
lining sidewalls of each of each of the openings 300, 400, 500 with a liner material 900 (Fig. 9 & ¶ 42, nucleation layer 900); and 
filling each of the openings 300, 400, 500 with contact material 1000 (Fig. 10 & ¶ 43, metal fill 1000), which contacts the source and drain regions 200 and the at least one of the plurality of gate structures 205.
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, filling the at least one opening with a material; forming additional openings in the interlevel dielectric stack of material to expose the source and drain regions, while the at least one opening is filled with the material; filling the additional openings with the material; removing the material from the least one opening and the additional openings.
Therefore, independent claim 8 would be allowable.
Claims 9-12 would be allowable, because they depend from the allowable claim 8.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 17 would be allowable, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, voids between the source and drain regions and the gate structure.
	Claims 18-20 would be allowable, because they depend from the allowable claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895